Exhibit RICK’S CABARET INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined financial statements have been prepared to give effect to Rick’s Cabaret International, Inc.'s (“Rick’s”) acquisition of certain assets of D.I. Food and Beverage Las Vegas, LLC (“DI” or “the Seller”).On September 5, 2008, our wholly owned subsidiary RCI Entertainment (Las Vegas), Inc. (the “Purchaser”) completed the acquisition of certain assets (the “Purchased Assets”) of the Sellerpursuant to a Third Amended Asset Purchase Agreement (the “Third Amendment”) between
